Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Paul on 4/7/2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 1-16  (Cancelled)

	17.  (Currently Amended)  A computer-implemented method within a server, comprising:
	receiving, from a source client and prior to a communication session being set up between the source client and a destination client, a request to initiate an instant messaging (IM) communication with the destination client,
	querying, based upon the request, a client type table to identify a type of the destination client stored therein;
	
	determining, based upon the type of the destination client, that the destination client is a virtual user including a group of sub-users 
acquiring, based upon a request, a context associated with the source client and the destination client;

	a policy associated with the virtual user; [[,]] and
	
	selecting, based upon the identified policy and the 
	transferring the request to the selected one of the sub-users, wherein
	the communication session between the source client and the destination client is set up after the request is transferred to the selected one of the sub-users.

	18.  (Previously Presented)  The method of claim 17, wherein
	the context includes information regarding a previous communication between the source client and the destination client.

	19.  (Previously Presented)  The method of claim 18, wherein
	based upon a determination that the information regarding the previous communication is not valid, a different policy is used for the selecting.

	20.  (Previously Presented)  The method of claim 17, wherein
	the context is updated based upon a result of the selecting.

	21.  (Previously Presented)  The method of claim 17, wherein
	the server establishes a communication between the source client and the selected one of the sub-users.

	22.  (Previously Presented)  The method of claim 17, wherein


	23.  (Currently Amended)  A server, comprising:
	a memory storing instructions;
	a hardware processor configured to execute the instructions to perform the following operations:
	receiving, from a source client and prior to a communication session being set up between the source client and a destination client, a request to initiate an instant messaging (IM) communication with the destination client,
	querying, based upon the request, a client type table to identify a type of the destination client stored therein;
	
	determining, based upon the type of the destination client, that the destination client is a virtual user including a group of sub-users 
acquiring, based upon a request, a context associated with the source client and the destination client;
		identifying [[:]]
		a policy associated with the virtual user; [[,]] and
	
	selecting, based upon the identified policy and the 
	transferring the request to the selected one of the sub-users, wherein


	24.  (Previously Presented)  The server of claim 23, wherein
	the context includes information regarding a previous communication between the source client and the destination client.

	25.  (Previously Presented)  The server of claim 24, wherein
	based upon a determination that the information regarding the previous communication is not valid, a different policy is used for the selecting.

	26.  (Previously Presented)  The server of claim 23, wherein
	the context is updated based upon a result of the selecting.

	27.  (Previously Presented)  The server of claim 23, wherein
	the server establishes a communication between the source client and the selected one of the sub-users.

	28.  (Previously Presented)  The server of claim 23, wherein
	based upon the context, a combination of different policies are used for the selecting.

	29.  (Currently Amended)  A computer program product, comprising:
	a computer hardware storage device having stored therein program code,
	the program code, which when executed by a server, cause the server to perform:

	querying, based upon the request, a client type table to identify a type of the destination client stored therein;
	
	determining, based upon the type of the destination client, that the destination client is a virtual user including a group of sub-users 
acquiring, based upon a request, a context associated with the source client and the destination client;
		identifying [[:]]
		a policy associated with the virtual user; [[,]] and
	
	selecting, based upon the identified policy and the 
	transferring the request to the selected one of the sub-users, wherein
	the communication session between the source client and the destination client is set up after the request is transferred to the selected one of the sub-users.

	30.  (Previously Presented)  The computer program product of claim 29, wherein
	the context includes information regarding a previous communication between the source client and the destination client.


	based upon a determination that the information regarding the previous communication is not valid, a different policy is used for the selecting.

	32.  (Previously Presented)  The computer program product of claim 29, wherein
	the context is updated based upon a result of the selecting.

	33.  (Previously Presented)  The computer program product of claim 29, wherein
	the server establishes a communication between the source client and the selected one of the sub-users.

	34.  (Previously Presented)  The computer program product of claim 29, wherein
	based upon the context, a combination of different policies are used for the selecting.




Allowable Subject Matter
Claims 17-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s amendments to the independent claims have overcome the rejections based on Bokish and Joyce.  Neither reference suggested a client type table as disclosed by the applicant that is used to supply a type for determining whether a destination client is a virtual user including a group of sub-users.  Bokish and Joyce to not provide details on how an address would be determined to include a group of sub-users.  RFC 2821 entitled SMTP section 3.10 describes how email systems handles group aliases by first receiving a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/               Primary Examiner, Art Unit 2442